Order denying motion for summary judgment reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted. Order substituting the Globe Bank and Trust Company as a party defendant in the place and stead of the Manu*882faeturers Trust Company reversed on the law and the facts, without costs, and motion denied. The respondent presents no defense to this action of foreclosure. It has brought in, as a defendant, and on its motion but not on the motion of the party brought in, the Globe Bank and Trust Company, now in liquidation under the control of the Superintendent of Banks, and the claim of the Globe Bank and Trust Company, not here as a party on this appeal, is that plaintiff is but a dummy for a bankrupt, Streep, of whom said Globe Bank and Trust Company is a general creditor. We are of opinion that in this action the Globe Bank and Trust Company may not litigate its claim as a general creditor of the bankrupt whereby plaintiff’s right to a judgment of foreclosure and sale is sought to be defeated or postponed. We do not determine at this time whether the Globe Bank and Trust Company has any remedy affecting the proceeds of the sale. ICapper, Carswell, Scudder and Tompkins, JJ., concur; Lazansky, P. J., not voting.